Citation Nr: 1435416	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  13-20 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran had active service from June 1970 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Service connection for asthma was denied therein.  The Veteran appealed this determination.  In November 2013, he testified before the undersigned at a hearing held at the Boston RO.  

Review of the paper and electronic claims files shows that a REMAND is warranted for additional development.  Please note that this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  

REMAND

Although the delay entailed by a remand is regrettable, particularly as this matter has been advanced on the Board's docket, undertaking further development before the Board makes a determination is the only way to ensure that the Veteran is afforded every possible consideration. He must be afforded such consideration. VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to service connection for asthma.

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  As many requests as are necessary must be made to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).  
VA treatment records dated into March 2012 are available.  They show that the Veteran receives ongoing care to include for his asthma.  The likelihood that there are pertinent VA treatment records dated from March 2012 onward therefore is significant.  Indeed, the Veteran's testimony confirmed that there should be some.  A request or requests for his updated VA treatment records therefore must be made.  This is especially true since VA has constructive notice of its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the request is or requests are unsuccessful.

When the existence of private records is discovered, the claimant must be asked either to submit them or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2013).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

Available service treatment records, which contain a diagnosis of bronchial asthma, indicate that the Veteran was treated by private Dr. H.G. for asthma prior to his service.  The Veteran also testified that Dr. H.G. treated him for asthma after his service.  He further testified that he did not believe he had ever been requested to obtain his treatment records from Dr. H.G.  To the contrary, a June 2009 letter did so as did the Decision Review Officer who conducted an informal conference with the Veteran in August 2010.  The undersigned additionally held this matter in abeyance for 60 days following the hearing to allow him time to do so.  Despite the aforementioned, no private treatment records from Dr. H.G. are available.  

All indications are that these records would be helpful in determining the severity of the Veteran's asthma prior to, during, and after his service.  Comparison in this regard is crucial.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.306, 3.380 (2013); Horn v. Shinseki, 25 Vet. App. 231 (2012); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  One more attempt thus shall be made to procure private treatment records regarding the Veteran from Dr. H.G.  He must be asked either to submit them or provide enough information to identify and locate them along with authorization for their release to VA.  If he does the latter, an initial request for the records must be made.  Follow-up requests and notice to him and his representative if the request is or requests are unsuccessful also must be made as necessary.

II.  Substitutes for Service Treatment Records

Exclusive reliance on service treatment records is not permitted.  VA Adjudication Procedure Manual (M21-1MR), Part III, Subpart iii, Chapter 2, Section E.27.a.  Various types of evidence may be used to supplement them or as a substitute for them.  This includes but is not limited to statements from service medical personnel, certified "buddy" statements or affidavits, accident and police reports, employment-related examination reports, letters written during service, photographs taken during service, pharmacy prescription records, insurance-related examination reports, and medical evidence from civilian/private hospitals, clinics, and physicians that treated the Veteran during service or shortly after separation.  M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b.

Unfortunately, only some of the Veteran's service treatment records are available.  His regular service treatment records formally were found to be unavailable in January 2010.  All attempts to procure them indeed had proven unsuccessful.  In October 2010, however, service treatment records in the form of clinicals (from the hospital) became available.  They are of considerable assistance.  Yet they are not comprehensive in that they obviously do not cover the Veteran's entire period of service.  He was informed that he could submit various types of evidence to substitute for his unavailable regular service treatment records in the aforementioned June 2009 letter as well as in a September 2009 letter.  None was submitted.  Given that a remand is in order for other reasons, the Veteran shall be given one more opportunity to do so.

Other than currently unavailable private treatment records from Dr. H.G., there has been no mention of private treatment records concerning the Veteran's asthma prior to his service.  He has indicated that there are no treatment records concerning his asthma following his service those than those from Dr. H.G. and VA, of which the earliest are dated in 2009.  Various types of evidence may be used to substitute for treatment records before and after service, similar to the above.  Of particular import in this regard are statements from the Veteran's family members, his friends, his coworkers, and anyone else with whom he was or is acquainted that had or has knowledge of the severity of his asthma.  He shall be informed of this and given the opportunity to submit such statements.

III.  Medical Opinion

If a VA medical opinion has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Such an opinion is adequate when it allows for fully informed adjudication.  Id.  The Veteran's entire history thus must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  All factual premises underlying the medical opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the medical opinion finally must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

No private medical opinions are available.  The only VA medical opinion available, which was that the Veteran's asthma was less likely than not aggravated by his service, was rendered at a January 2012 VA medical examination.  It is inadequate.  The Veteran's entire medical history as known at the time was considered.  However, his entire medical history as known today was not considered.  He had not testified yet.  Further, updated VA treatment records, private treatment records from Dr. H.G., and substitutes for unavailable service treatment records as well as for treatment records before and after service may yet be submitted.  

The accuracy of the factual premises underlying the opinion also cannot be ascertained.  The factual premises themselves indeed cannot be ascertained.  This is because very little rationale was provided.  Nothing was noted other than that there is no documentation to support aggravation.  Comparison of the Veteran's asthma prior to, during, and after his service, which it is reiterated is crucial, was not undertaken.  In sum, arrangements must be made for another VA medical opinion to be rendered.  Another VA medical examination is not required unless further in-person interview or assessment of the Veteran is deemed necessary.  
A REMAND is directed for the following (please note that expedited handling is requested because this matter has been advanced on the Board's docket):

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran dated from March 2012 onward.  Associate all such records received with the paper or electronic claims file.  If any records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

2.  Ask the Veteran to submit his private treatment records from Dr. H.G. or to provide enough information to identify and locate them along with an authorization for their release to VA.  If information and authorization is provided, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.  If any are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

3.  Inform the Veteran once more that he can submit the various types of evidence, in particular that listed in M21-1MR, Part III, Subpart iii, Chapter 2, Section E.27.b., to substitute for his unavailable regular service treatment records.  Also inform him that he can submit various types of evidence to substitute for treatment records before and after his service.  In particular, inform him that he can submit statements from family members, friends, coworkers, and anyone else who whom he was or is acquainted that had or has knowledge of the severity of his asthma.

4.  After completion of the above, arrange for the examiner who conducted the Veteran's January 2012 VA medical examination or another qualified examiner to review the paper and electronic claims files.  Such review shall be documented by the examiner in a report to be placed in one of the claims files.  If deemed necessary by the examiner, the Veteran may be scheduled for another examination.  A summary of any such examination, to include further in-person interview or further assessment of him, shall be included in the report.

Next, the examiner shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's asthma was aggravated (permanently worsened or increased beyond natural progression) by his service.  A clear and full rationale (explanation) for the opinion shall be provided by the examiner in the report.  This means that the conclusion reached must be supported.  A comparison of the Veteran's asthma prior to, during, and after his service thus is required.  Therefore, medical principles as they relate to the medical evidence as well as lay evidence in this regard are to be discussed.

If a conclusion cannot be reached without speculation, a clear and full rationale still is required.  The examiner shall discuss why a nonspeculative conclusion cannot be reached.  Options include, but are not limited to, the lack of appropriate qualifications, the need for or inability to obtain information, the limits of current medical knowledge, and the inability to select the cause among multiple possible causes.  A copy of, or at least a citation to, any medical literature referenced in the report lastly shall be provided by the examiner.

5.  Finally, readjudicate service connection for asthma.  Issue a rating decision if the determination is favorable and an SSOC if it is unfavorable.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.  Furnish the Veteran and his representative with a copy of the rating decision or SSOC.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  He also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board and the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  Further, it is reiterated that this matter has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

